DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant's arguments filed 05 August 2021 have been fully considered but are not persuasive. Arguments concerning the new claim limitations are addressed in the revised rejection below.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 29-31, 33-34, 36-37, 39-40, 42-43, and 45-47 rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Breed et al. (U.S. Patent Application Publication # 2008/0040023).

Regarding claims 29, 42, and 45, Breed discloses at least one non-transitory machine-readable medium including data, which when used by a machine that is installable in a vehicle, causes the machine to perform instructions that cause the machine to perform operations (fig 5, etc) comprising: 
initiate identification of a landmark based on one or more images captured by a camera, for use in autonomous vehicle navigation (P103, 188, 131, etc), the landmark comprising a traffic sign (P103, 115-116, 126, etc); 
initiate updating a road model with a location of the landmark (P355-356, 129, etc); and 
initiate distribution of the road model with the location of the traffic sign to a plurality of autonomous vehicles (P144-145, 315, 342, 361, etc),
wherein the autonomous vehicles are configured to navigate based on the location of the traffic sign (P103: indirectly as in Applicant’s invention, traffic sign locations are used to correct the location of the vehicle, and this corrected location is used to navigate; or P131, 456, etc: traffic signs are used for navigation, and thus implicitly the navigation must be based on the location of the traffic sign to determine the corresponding road section for the traffic sign and determine the appropriate navigation instruction for that road section based on the traffic sign and its location).  

Regarding claims 33, 36, and 39, see the rejection for claim 29 above. Breed further discloses that the images come from multiple vehicles (P116, 355-356, etc: vehicles as probes). 

Regarding claims 30 and 46, Breed further discloses that the machine is integrated into a vehicle (fig 4-6, etc).  

Regarding claims 31, 34, 37, 40, 43, and 47, Breed further discloses that the identification of the traffic sign is performed using a neural network (P224, etc).  


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at    issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 32, 35, 38, 41, 44, and 48 rejected under 35 U.S.C. 103 as being unpatentable over Breed et al. (U.S. Patent Application Publication # 2008/0040023) in view of Laumeyer et al. (U.S. Patent # 6,363,161).

Regarding claims 32, 35, 38, 41, 44, and 48, Breed fails to disclose that the identification of the traffic sign includes identifying a category and type of traffic sign.
In the same field of endeavor, Laumeyer discloses that the identification of the traffic sign includes identifying a category and type of traffic sign (col 2: 49- col 3: 12, etc).  
It would have been obvious before the effective filing date of the claimed invention to modify Breed to identify a category and type of traffic sign, as taught by Laumeyer, in order to facilitate navigation and/or improve safety by providing better navigational maps and/or instructions to the driver, with predictable results.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shelley Chen/
Patent Examiner
Art Unit 3663
November 6, 2021